NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-19, 21, 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a refrigeration system comprising: wherein the outer peripheral edge of the plurality of embedded fins is inboard of the outer peripheral edge of the plurality of fins on at least two sides and at least from an airside direction, and the plurality of tubes extends through both the plurality of fins and the plurality of embedded fins. and wherein each of the embedded fins comprises a plurality of longitudinal members coupled by a tab member between each that forms a space between each and having a plurality of apertures through each longitudinal member for receiving tubes.
The closest prior art reference is: Wang (20200355412 A1):
 Wang discloses a refrigeration system comprising: a compressor; a condenser fluidly coupled to the compressor; an expansion valve fluidly coupled to the condenser; an evaporator fluidly coupled to the expansion valve; wherein the compressor, the condenser, the expansion valve, and the evaporator comprise a closed fluid path for moving a refrigerant; and wherein the condenser comprises: a plurality of tubes for receiving the refrigerant from the compressor, a plurality of fins coupled to the plurality of tubes and having an outer peripheral edge, a plurality of embedded fins coupled to the plurality of tubes and having an outer peripheral edge,
 does not disclose wherein the outer peripheral edge of the plurality of embedded fins is inboard of the outer peripheral edge of the plurality of fins on at least two sides and at least from an airside direction, and the plurality of tubes extends through both the plurality of fins and the plurality of embedded fins. and wherein each of the embedded fins comprises a plurality of longitudinal members coupled by a tab member between each that forms a space between each and having a plurality of apertures through each longitudinal member for receiving tubes.
Further, there appears to be no reason to modify the apparatus of Wang to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763